      Case 2:20-cv-02018-JCZ-DPC Document 103 Filed 08/11/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  BRIGHTERGY LOUISIANA, LLC                                        CIVIL ACTION


  VERSUS                                                           NO: 20-2018

  GALCAN ELECTRIC & GENERAL
                                                                   SECTION: "A" (2)
  CONTRACTING, LLC


                                   ORDER AND REASONS

       The following motion is before the Court: Motion for Partial Summary Judgment

(Rec. Doc. 89) filed by the Defendant, third-party plaintiff, and plaintiff in counter-claim,

GalCan Electric & General Contracting, LLC (“GalCan”). The plaintiff, Brightergy Louisiana,

LLC d/b/a Influent Energy (“Influent”), opposes the motion. The motion, submitted for

consideration on August 4, 2021, is before the Court on the briefs without oral argument.

       On October 2, 2017, Influent and Entergy New Orleans, Inc. (“Entergy”) entered into

a contract for Distributed Generation Program Engineering, Procurement, and Construction

pertaining to the installation of solar panels at various sites. The Court will refer hereinafter

to this contract as “the Master Agreement.” (Rec. Doc. 50-4, Exhibit A).

       To effectuate the project, Entergy leased the rooftop of buildings owned by the New

Orleans Regional Transit Authority (“RTA”) for the installation of solar panels.

       Influent then entered into a Subcontract Agreement with GalCan (Rec. Doc. 50-4,

Exhibit B) in order to satisfy its obligations under the Master Agreement. The Master

Agreement is an exhibit to the Subcontract Agreement, and that latter document makes

clear that GalCan was bound by each and every covenant, obligation, and provision

contained in the Master Agreement, to the same extent that Influent was bound. One of the


                                                1
      Case 2:20-cv-02018-JCZ-DPC Document 103 Filed 08/11/21 Page 2 of 3




Master Agreement’s provisions was an obligation to ensure that no liens of any kind were

created on the property at issue in the contract.

       Influent ultimately became dissatisfied with GalCan’s performance under the

Subcontract Agreement and it terminated that contract on March 16, 2020. On June 18,

2020, GalCan filed a Labor and Material Lien and Statement of Claim (at times “the Lien”)

against property located at 8225 Willow Street in New Orleans stating that $347,499.09 is

owed. The Willow Street property is owned by RTA.1 Influent was required to file a release

bond in the amount of $434,373.86 in order to secure release of GalCan’s lien. 2 (Rec. Doc.

50-6, Exhibit C).

       Influent filed the main demand against GalCan to pursue damages for breach of

contract and to challenge the lien that GalCan filed against RTA’s property on Willow Street,

which Influent contends was done in breach of the Subcontract Agreement. GalCan

answered the complaint and it filed (in addition to a counterclaim against Influent) third-party

demands against Entergy New Orleans, Inc. and RTA.

       On January 25, 2021, the Court denied Influent’s motion for summary judgment

explaining why Influent could not obtain judgment as a matter of law on its breach of

contract claim (the specific breach being GalCan’s filing of the Lien) at that time. (Rec. Doc.

60, Order and Reasons).

       On March 11, 2021, the Court granted in part and denied in part GalCan’s motion for

partial summary judgment on the issue of indemnity under Sections 10 and 11 of the


1
 As the Court has previously noted, there are references in the record to property located at 8201
Willow Street in New Orleans. This case involves the Lien filed against the property located at or
near 8225 Willow Street in New Orleans, which is RTA’s Carrollton Station.
2
  Influent advises that it risked not being paid by Entergy as a result of GalCan’s lien against RTA’s
property.

                                                   2
      Case 2:20-cv-02018-JCZ-DPC Document 103 Filed 08/11/21 Page 3 of 3




Subcontract Agreement. (Rec. Doc. 77, Order and Reasons).

       On July 26, 2021, the Court denied GalCan’s motion for partial summary judgment

on the issue of whether it was subject to a binding contractual prohibition on filing the Lien

on the Willow Street property. (Rec. Doc. 94, Order and Reasons). The basis of that motion

was GalCan’s contention that the Master Agreement was a nullity because Influent did not

have a contractor’s license when it executed the contract with Entergy.

       GalCan now moves for partial summary judgment once again on the issue of

whether it was subject to a binding contractual prohibition on filing the Lien on the Willow

Street property. This time the basis of GalCan’s motion is its contention that the rooftop

lease agreement between Entergy and RTA was a nullity because Entergy did not have a

contractor’s license when it executed the contract with RTA.

       For the reasons argued in the opposition filed by Influent and Entergy (Rec. Doc. 92,

Opposition), and for the reasons that the Court provided when it denied GalCan’s last

motion for partial summary judgment (Rec. Doc. 94, Order and Reasons), the instant motion

for partial summary judgment is denied.

       Accordingly, and for the foregoing reasons;

       IT IS ORDERED that the Motion for Partial Summary Judgment (Rec. Doc. 89)

filed by the Defendant, third-party plaintiff, and plaintiff in counter-claim, GalCan Electric &

General Contracting, LLC, is DENIED.

       August 11, 2021


                                               JAY C. ZAINEY
                                        UNITED STATES DISTRICT JUDGE




                                                3
